Field, J.
The sole question raised by the report in this case is whether the sum of six thousand five hundred dollars, received by the plaintiff as a part of the fourteen thousand dollars mentioned in the second article of the will, is to be distributed as intestate estate, or as property bequeathed by the ninth article of the will. It is not contended that the legal effect of this second article was to give to the widow of the testator, absolutely, this sum of fourteen thousand dollars, and we shall consider only the question raised by the report.
The will, after directing that the debts and funeral expenses be paid, disposes of definite sums of money, and by the ninth and last article provides: “ In case the estate should exceed the sum named, I give to my wife fifty cents on the dollar, and to my father and brother William the balance, equally divided.” This is not a general residuary clause. We think that the testator intended by this clause to dispose of any excess of his estate over the sums he had already named in his will, and that he did not have in mind or intend to dispose of any part of the fourteen thousand dollars mentioned in the second article. The portion of this sum which the representative of the widow has paid to the plaintiff must be regarded as property undisposed of by the will.

Decree affirmed.